Order entered on April 18, 1960, granting motion for leave to serve notice of claim upon New York City Housing Authority, on behalf of infant pursuant to provisions of section 50-e of the General Municipal Law, unanimously reversed, on the law, on the facts, and in the exercise of discretion, without costs; and the proceedings remanded to Special Term for the taking of additional affidavits or other proofs as to the details and circumstances in connection with the alleged delay in the filing of the notice of claim and for the redetermination of the matter upon such additional affidavits and proofs. It is unclear on the record here as to whether or not the disability of infancy was responsible for the delay. (See Matter of Brown v. New York City Housing Auth., 12 A D 2d 590.) See, also, stipulation of attorneys herein dated May 2, 1961 and filed May 5,1961. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.